PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
McTavish, et al.
Application No. 16/006,561
Filed: June 12, 2018	
Attorney Docket No. 102.009US1
:
:
:               DECISION ON PETITION
:
:




This is a decision on the renewed petition under 37 CFR 1.137(a), filed February 18, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file reply to final Office action, mailed June 12, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136 (a) was obtained. Accordingly, this application became abandoned on September 13, 2020. The Office mailed a Notice of Abandonment on January 6, 2021. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), submission under 37 CFR 1.114 and payment of the RCE fee of $680.00 (previously received January 12, 2021) and Information Disclosure Statement (IDS) and fee of $130.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Accordingly, since the $740.00 extension of time submitted on January 12, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address: Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450. A copy of this decision should accompany petitioner’s request. 

This application is being referred to Technology Center Art Unit 1647 for processing of the Request For Continued Examination (RCE) and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.










/LIANA S WALSH/Lead Paralegal Specialist, OPET